UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-5962 NAME OF REGISTRANT: VANGUARD VARIABLE INSURANCE FUNDS ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: DECEMBER 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD VARIABLE INSURANCE FUND-GROWTH PORTFOLIO ISSUER: ACTIVISION BLIZZARD INC TICKER: ATVI CUSIP: 00507V109 MEETING DATE: 12/17/2009 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #01: APPROVAL OF THE 2, AS ISSUER YES FOR FOR AMENDED. ISSUER: AIR PRODUCTS AND CHEMICALS, INC. TICKER: APD CUSIP: 009158106 MEETING DATE: 1/28/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: WILLIAM L. DAVIS III ISSUER YES FOR FOR ELECTION OF DIRECTOR: W. DOUGLAS FORD ISSUER YES FOR FOR ELECTION OF DIRECTOR: EVERT HENKES ISSUER YES FOR FOR ELECTION OF DIRECTOR: MARGARET G. MCGLYNN ISSUER YES FOR FOR PROPOSAL #02: APPOINTMENT OF INDEPENDENT REGISTERED ISSUER YES FOR FOR
